THEA             ORNEY       GENE-L
                           OF%-EXAS



                                June 25, 1962


Mr. Bill F. Griffin, Jr.                    Opinion No. WW-1357
County Attorney
Shelby Couiity                              Re:   Whether a farm corpora-
Center, Texas                                     tion can qualify for
                                                  farm license registra-
Dear Mr. Griffin:                                 tion.

        You have requested an opinion from this department relative
to the above captioned matter and specifically have submitted the
following five questions:

            “1   l   Whether a farm corporation can qualify
                     for farm license registration.

            "2 .     Are trucks which belong to the corpora-
                     tions and used only to haul the live
                     poultry raised on the farms from the
                     corporations' farms to market (process-
                     ing plants) eligible for farm license
                     registration?

            "3 .     Are cars which belong to the corpora-
                     tions and used solelv by supervisors
                     of the corporations to supervise the
                     farm operations subject to farm license
                     registration?

            "4,      Are trucks which belong to the corpora-
                     tions and used for the purpose of trans-
                     porting baby chicks from the corporations'
                     hatcheries to the corporations' farms
                     subject to farm license registration?,
                     (Hatchery and farms owned by same
                     corporation).

            "5.      Are trucks which belons to the corpora-
                     tions and are used exclusively in hauling
                     eggs from the corporations' farms to the
                     corporations' places of business for
                     grading and sorting, subject to farm
                     license registration?"
                                                                   .




Mr. Bill F. Griffin, Jr., Page 2, WW-1357


        In connection therewith you have submitted the following
statement of facts:

            "There are a number of corporations in
        Shelby and surrounding counties which raise
        and transport poultry in their own trucks to
        market. These poultry trucks are used
        exclusively for transporting poultry raised
        and belonging to the corporations to market
        and for no other purpose. Also, there are
        several other cars belonging to the corpora-
        ti,ons which are used only for transportation
        of the supervisors to the various farms for
        the purpose of inspecting the poultry being
        raised on the farms and supervising their
        care, There is a third set of vehicles owned
        by the corporations which are used only for
        the purpose of transporting baby chicks from
        the corporations' hatcheries to the farms
        owned by the corporations or to haul eggs
        from the farms to the corporations' principal
        places of business for the grading and sort-
        ing of the eggs."

        Article 6675a-6a provides in part as follows:

            "When a commercial motor vehicle is to be
        used for commercial purposes by the owner thereof
        only in the transportation of his own poultry?
        dairy, livestock, livestock products, timber in
        its natural state, and farm products to market,
        or to other points for sale or processing, or
        the transuortation by the owner thereof of
        laborers from,their place of residence, and
        materials, tools, equipment and suppiles, without
        charge, from the place of purchase or storage, to
        his own farm or ranch exclusively for his own use,
        or use on such farm or ranch, the registration
        license fee shall be fifty per cent (50%) of the
        registration fee prescribed for weight classifica-
        tions in Section 6 of this Act; provided, however,
        that the additional use of the vehicle as a means
        of passenger transportation, without charge, of
        members of the family to attend church or school,
        to visit doctors for medical treatment or supplies,
        and for other necessities of the home or family
        shall not prevent its registration as a farm
        vehicle. Nothing in the foregoing shall be in-
        terpreted as permitting the use of a farm licensed
        vehicle in connection with other gainful employ-
        ment. . . au
Mr. Bill F. Griffin, Jr.~, Page 3, WW-1357


        This department has ruled in previous opinions, to-wit,
numbered O-3317, O-3760 and O-6113, that a person or corporation
hauling poultry, dairy, livestock,    livestock products, timber in
its natural state, and farm products to market or places for
processing, which such persons or corporations have produced
themselves on their own property or property under their control
by lease, or otherwise, by means of a commercial motor vehicle,
as that term is defined by' Art. 6675a-1, are entitled to regis-
ter such commercial motor vehicle at 50% of the regular regis-
tration fees for such motor vehicle, which is commonly known as
the farm license registration.     The fact that the owner is a
corporation or an individual makes no difference,

        We are therefore of the opinion that each of the vehicles
mentioned in your questions numbered 1,~ 2, 4 and 5 are qualified
to be registered with a farm license and answer such questions
in the affirmative.

        Art. 6675a-1, Sec. (i) reads as follows:

            "'Commercial Motor Vehicles' means any
        motor vehicle (other than a motorcycle or
        passenger car) designed or used primarily
        for the transportation of property, includ-
        ing any passenger car which has been recon-
        structed so as to be used, and which is being
        used, primarily for delivery purposes! with
        the exception of passenger cars used In the
        delivery of the United States mails. As
        amended Acts 1941, 47th Leg,, p, 144, ch.
        110 5 1."

        The statute expressly prohibits a passenger car from    being
registered as a farm vehicle unless it has been reconstructed    so
as to be used and which is being used primarily for delivery    purposes
with the exception of passenger cars used in the delivery of    the
United States mails.

        The State Highway Commission is given the authority to make
rules and regulations, classifying vehicles for registration and
the State JIighway Commission has issued a rule and has instructed
tax collectors that a passenger car may not be registered as a farm
vehicle unless it has been completely reconstructed for the purpose
of making delivery of property and thereby ceases to be a passenger
car,

        The cars referred to in your question numbered 3 appear to
be regular passenger cars designed and used as such and comes within
Mr. Bill F. Griffin, Jr,, Page 4, WW-1357


the definition of a passenger car as defined by Art. 6675a-1, Sec.
Cj), and, therefore, in our opinion are not subject to being
registered with farm license as provided by Art. 6675a-6a.

         We therefore answer your question No. 3 in the negative.

                            SUMMARY

             Trucks owned by a corporation which are used
         by the corporation exclusively to haul poultry,
         baby chicks and eggs from their farms where they
         are produced, or from the hatchery to the farms,
         by the corporation to the place where they are
         processed or grown by the corporation are qualified
         to be registered as farm trucks.

             Cars belonging to the corporation and used
         solely by supervisors of the corporation to super-
         vise the farm operations are passenger cars and
         not subject to farm registration,

                                      Yours very truly,

                                      WILL WILSON
                                      Attorney General of Texas




JHB:ca

APPROVED:

OPINION COMMITTEE
W, V. Geppert, Chairman
Elmer McVey
Ernest Fortenberry
Iola vi 3c.-"
Frank Booth

REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore